           Case 1:20-cv-01256-NONE-SAB Document 8 Filed 10/29/20 Page 1 of 1


 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                                   EASTERN DISTRICT OF CALIFORNIA
 7

 8    UNITED STATES, et al.,                               Case No. 1:20-cv-01256-NONE-SAB

 9                   Plaintiffs,                           ORDER REQUIRING PLAINTIFFS TO
                                                           FILE EITHER A NOTICE OF STATUS OF
10           v.                                            THE DEFENDANTS IN THIS ACTION OR
                                                           A REQUEST FOR ENTRY OF DEFAULT
11    HAL HAYS CONSTRUCTION, INC., et al.,
                                                           FIVE DAY DEADLINE
12                   Defendants.

13

14          On September 3, 2020, Daniel E. Bowen, Erik Bowen, Donald C. Bowen, Judith M.

15 Bowen, and Bowen Engineering and Environmental filed this action against Hal Hays

16 Construction, Inc. and Western Surety Company. Proofs of service were filed showing that the

17 defendants were served on September 8, 2020. On September 29, 2020 a stipulation was filed

18 extending time for Defendants to respond to the complaint to October 27, 2020. The time has

19 passed and no responsive pleading has been filed nor has there been a further stipulation to
20 extend time to respond.

21          Accordingly, IT IS HEREBY ORDERED that within five (5) days of the date of entry of

22 this order, Plaintiffs shall file either a notice of status of the defendants in this action or a request

23 for entry of default.

24
     IT IS SO ORDERED.
25

26 Dated:      October 29, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
27

28


                                                       1
